           Case 3:19-cv-00267-LB Document 1 Filed 01/16/19 Page 1 of 9
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Amanda Seabock, Esq., SBN 289900
        Mail: PO Box 262490
          San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
          San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
 
          Attorneys for Plaintiff
 
 
 

                            UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

       Scott Johnson,                             Case No.
               Plaintiff,
                                                     Complaint For Damages And
         v.                                       Injunctive Relief For Violations
                                                     Of: American’s With Disabilities
       All Star Hospitality, Inc., a              Act; Unruh Civil Rights Act
          California Corporation; and Does 1-
       10,
               Defendants.

           Plaintiff Scott Johnson complains of All Star Hospitality, Inc., a
   California Corporation; and Does 1-10 (“Defendants”), and alleges as follows:

       PARTIES:
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
   level C-5 quadriplegic. He cannot walk and also has significant manual
   dexterity impairments. He uses a wheelchair for mobility and has a specially
   equipped van.
       2. Defendant All Star Hospitality, Inc. owned the real property located at


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00267-LB Document 1 Filed 01/16/19 Page 2 of 9
      

    or about 2358 Lombard Street, San Francisco, California, in September 2018.
        3. Defendant All Star Hospitality, Inc. owned the real property located at
    or about 2358 Lombard Street, San Francisco, California, in October 2018.
        4. Defendant All Star Hospitality, Inc. owned the real property located at
    or about 2358 Lombard Street, San Francisco, California, in December 2018.
        5. Defendant All Star Hospitality, Inc. owns the real property located at or
    about 2358 Lombard Street, San Francisco, California, currently.
        6. Defendant All Star Hospitality, Inc. owned Days Inn located at or about
    2358 Lombard Street, San Francisco, California, in September 2018.
       7. Defendant All Star Hospitality, Inc. owned Days Inn located at or about
   2358 Lombard Street, San Francisco, California, in October 2018.
       8. Defendant All Star Hospitality, Inc. owned Days Inn located at or about
   2358 Lombard Street, San Francisco, California, in December 2018.
       9. Defendant All Star Hospitality, Inc. owns Days Inn (“Motel”) located at
   or about 2358 Lombard Street, San Francisco, California, currently.
       10.Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       11.The Court has subject matter jurisdiction over the action pursuant to 28


                                              
                                               
      Complaint
      
          Case 3:19-cv-00267-LB Document 1 Filed 01/16/19 Page 3 of 9
      

    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
        12.Pursuant to supplemental jurisdiction, an attendant and related cause
    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        13.Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
    founded on the fact that the real property which is the subject of this action is
    located in this district and that Plaintiff's cause of action arose in this district.

       FACTUAL ALLEGATIONS:
       14.Plaintiff went to the Motel in September 2018, October 2018 and
   December 2018 with the intention to avail himself of its goods or services,
   motivated in part to determine if the defendants comply with the disability
   access laws.
       15.The Motel is a facility open to the public, a place of public
   accommodation, and a business establishment.
       16.Transaction counters are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Motel.
       17.Unfortunately, the transaction counter at the Motel was more than 36
   inches in height. In fact, the transaction counter was about 48 inches high.
       18.There was no lowered, 36 inch portion of the transaction counter at the
   Motel for use by persons in wheelchairs to conduct transactions.
       19.Currently, the transaction counter at the Motel is more than 36 inches
   in height.
       20.Currently, there is no lowered, 36 inch portion of the transaction
   counter at the Motel for use by persons in wheelchairs.
       21.Parking spaces are another one of the facilities, privileges, and


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00267-LB Document 1 Filed 01/16/19 Page 4 of 9
      

    advantages offered by Defendants to patrons of the Motel.
        22.Unfortunately, during plaintiff’s visit to the subject property in
    September 2018, cars regularly parked in the access aisles that are reserved
    for persons with disabilities. The cars did not have disability placards, license
    plates or tags. These cars parked in the access aisle that should have been
    available for persons with disabilities.
        23.In January 2019, when an investigator went to the property to capture
    images and get various measurements, the investigator saw that cars parked in
    in the access aisles that are reserved for persons with disabilities. The cars did
   not have disability placards, disability license plates or tags.
       24.The defendants have no policy of prohibiting ambulatory persons, who
   have no right to use the parking stalls designed for persons with disabilities,
   from using the parking stalls.
       25.Guest rooms are also one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Motel.
       26.The Motel’s website did not allow customers to book accessible guest
   rooms online.
       27.Currently, the Motel’s website does not allow customers to book
   accessible guest rooms online.
       28.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to
   and usable by persons with disabilities at the Subject Property.
       29.Plaintiff personally encountered these barriers.
       30.This inaccessible facility denied the plaintiff full and equal access and
   caused him difficulty.
       31.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.


                                                 
                                                  
      Complaint
      
          Case 3:19-cv-00267-LB Document 1 Filed 01/16/19 Page 5 of 9
      

        32.The barriers identified above are easily removed without much
    difficulty or expense. They are the types of barriers identified by the
    Department of Justice as presumably readily achievable to remove and, in fact,
    these barriers are readily achievable to remove. Moreover, there are numerous
    alternative accommodations that could be made to provide a greater level of
    access if complete removal were not achievable.
        33.A common barrier removal project is modifying transaction counters to
    make a portion of the counter accessible. This is a simple construction task,
    well within the capabilities of any general contractor. The task can be
   completed easily and for a modest price.
       34.Plaintiff will return to the Motel to avail himself of its goods or services
   and to determine compliance with the disability access laws. He is currently
   deterred from doing so because of his knowledge of the existing barriers. If the
   barriers are not removed, the plaintiff will face unlawful and discriminatory
   barriers again.
       35.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).






                                                
                                                 
      Complaint
      
          Case 3:19-cv-00267-LB Document 1 Filed 01/16/19 Page 6 of 9
      

    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42U.S.C. section 12101, et seq.)
        36.Plaintiff re-pleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint.
        37.Under the ADA, it is an act of discrimination to fail to ensure that the
    privileges, advantages, accommodations, facilities, goods and services of any
    place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,    services,    facilities,   privileges,    advantages,   or
                accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                Appendix “D.”
             c. A failure to make alterations in such a manner that, to the
                maximum extent feasible, the altered portions of the facility are
                readily accessible to and usable by individuals with disabilities,
                including individuals who use wheelchairs or to ensure that, to the
                maximum extent feasible, the path of travel to the altered area and
                the bathrooms, telephones, and drinking fountains serving the
                altered area, are readily accessible to and usable by individuals


                                              
                                               
      Complaint
      
          Case 3:19-cv-00267-LB Document 1 Filed 01/16/19 Page 7 of 9
      

                 with disabilities. 42 U.S.C. § 12183(a)(2).
        38.Under the 2010 Standards, where the approach to the sales or service
    counter is a parallel approach, such as in this case, there must be a portion of
    the sales counter that is no higher than 36 inches above the floor and 36 inches
    in width and must extend the same depth as the rest of the sales or service
    counter top. 2010 Standards § 904.4 & 904.4.1.
        39.Here, no such accessible counter has been provided in violation of the
    ADA.
        40.Any business that provides parking spaces must provide accessible
   parking spaces. 2010 Standards § 208. Under the 2010 Standards, one in
   every six accessible parking spaces must be van accessible. 2010 Standards §
   208.2.4.
       41.Here, the defendants allowed cars without disability placards, disability
   license plates or tags to park in the in the access aisle. This is a violation.
       42.Under the ADA, public accommodations that own or operate a place of
   lodging have an obligation to “ensure that individuals with disabilities can
   make reservations for accessible guest rooms during the same hours and in the
   same manner as individuals who do not need accessible rooms.” 28 C.F.R. §
   36.302(e)(1)(i).
       43.Here, the Motel’s failure to provide disabled individuals the ability to
   book accessible guestrooms online through their website, like non-disabled
   individuals, is a violation ADA.
       44.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       45.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00267-LB Document 1 Filed 01/16/19 Page 8 of 9
      

        46.Here, the failure to ensure that the accessible facilities were available
    and ready to be used by the plaintiff is a violation of the law.
 
    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
    Code § 51-53.)
        47.Plaintiff repleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   that persons with disabilities are entitled to full and equal accommodations,
   advantages, facilities, privileges, or services in all business establishment of
   every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       48.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
       49.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       50.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)
       51.Although the plaintiff was markedly frustrated by facing discriminatory
   barriers, even manifesting itself with minor and fleeting physical symptoms,
   the plaintiff does not value this very modest physical personal injury greater
   than the amount of the statutory damages.



                                               
                                                
      Complaint
      
          Case 3:19-cv-00267-LB Document 1 Filed 01/16/19 Page 9 of 9
      

           PRAYER:
           Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
        1.For injunctive relief, compelling Defendants to comply with the
    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
    plaintiff is not invoking section 55 of the California Civil Code and is not
    seeking injunctive relief under the Disabled Persons Act at all.
        2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000 for each offense.
       3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.

   Dated: January 14, 2019          CENTER FOR DISABILITY ACCESS


                                       By:
                                    ____________________________________
                                           Chris Carson, Esq.
                                              Attorney for plaintiff













                                             
                                              
      Complaint
      
